Title: Vergennes to the American Commissioners, 13 May 1778: résumé
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, May 13, 1778, in French: The farmers general have informed me that Capt. Tucker of the Boston has refused to allow their agents on his vessel because she is a warship. We must know whether she is, or merely a privateer; once you have established that, she will be treated like the ships of other nations.>
